Case 1:20-cr-20210-CMA Document 1 Entered on FLSD Docket 07/20/2020 Page 1 of 6




                             UNITED STATES DISTRICT C O URT
                             SOUTHERN DISTRICT OF FLORIDA
                               caseNo. 1:20mj03179Reid-3CCD

   UNITED STATES OF AM ERICA

   V.


   LEE CASAS

                     Defendant.             /


                                   CR IM INAI,C OW R SH EET
   l. D id this m atter originate from a m atterpending in the CtntralRegion of the United States
        Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?                    Yes      No
   2. D id this m atter originate from a m atterpending in the N orthern Region ofthe United States
        Attonwy'sOfficepriortoAugust8,2014 (M ag.JudgeShaniekMaynard)?                Yes      No
        D id thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
        Attorney'sOfficepriortoOctober3,2019(Mag.JudgeJaredStrauss)?                  Yes      No




                                                Respectfully subm itted,

                                                ARIANA FAJARD O ORSHA N
                                                U NITED STATES ATTORN EY
                                        BY:         '       W X *'
                                                M ichele S.V igilance
                                                A SSISTAN T U NITED STATES A'TT ORN EY
                                                DistrictCourtN o.
                                                1l200 NW 20th Street,Suite 101
                                                M iam i,FL 33l72
                                                Te1:       (305)432 1406
                                                Fax:
                                                Email: michele.vigilance@ usdoj.gov
   Case 1:20-cr-20210-CMA Document 1 Entered on FLSD Docket 07/20/2020 Page 2 of 6


AO9l(Rev,02/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

                United StatesofAmerica                     )
                            V.                             )
                                                           )     CaseNo. 1:20mj03179Reid-3CCD
                      LEE CASAS                            )
                                                           )
                                                           )

          CRIM INAL COM PLAINT BY TELEPHONE OR OTH ER RELIABLE ELECTRONIC M EANS

           1,thecomplainantin thiscase,statethatthefollowing istrueto the bestofmy knowledgeand helief
Onoraboutthedatels)of                     May18,2020            inthecountyof                 Miami-Dade       inthe
   .-
        s-
         outhern-   Districtof            Flori
                                              da        ,thedefendantts)violated:
             CodeSection                                            O.yenseDescrl
                                                                                ption



18U.S.C.Section751(a)                      Escapefrom Custody




      Thiscriminalcomplaintisbasedon thesefacts:
SEE ATTACHED AFFIDAVIT.




           W Continuedontheattachedsheet.


                                                                                       Complainant'
                                                                                                  ssignaltt
                                                                                                          re

                                                                           Timglh.yHadman,U.S.Marshal
                                                                                                    sService
                                                                                       Printed nameand title

 Attested tobytheApplicantin accordancewiththe requirementsofFed.lt.crim .4.lby FaceTim e
                                                                                  h.                     *

 Date:       July 17,2020
                                                                                          Judge'
                                                                                               ssignature

 City and state:                    Miami,Florida
                                      -
                                                                            Lisette M.Reid,U.S.Magistrate Judge
                                                                                        Arl
                                                                                          '
                                                                                          n/ednameand title
Case 1:20-cr-20210-CMA Document 1 Entered on FLSD Docket 07/20/2020 Page 3 of 6




                  M 'FIDA W T IN SU PPO RT O F A CRIM INA L C O M PLA IN T

            1,Timothy Hartman,being duly sworn,deposeand stateasfollows:

                    lam a Deputy U.S.M arshalwith the United StatesM arshalsService and

     have been so employed since 2018. Between 2001 and 2010,lw as a Deputy Sheriff in

     the M anatee Sherifrs Department. Between 2010 and 2018,Iserved as a FederalAir

     M arshalwith the FederalAirM arshalsService.
             2.     During thecourseofmy careerin law enforcement,lhave led,conducted,

     and participated in crim inal investigations involving escape from custody, hom icide,

     burglary,robbery and dom estic and internationalfugitive investigations,

             3.      I have been trained in, and have personally conducted crim inal

      investigations involving orrelating to fugitivesw ho are actively fleeing from prosecution

      and/or incarceration and am currently assigned in that capacity, in the United States

      M arshalFugitive unitin M iami,Florida. lhave completed the Crim inallnvestigatory

      Training Program atthe FederalLaw Enforcem entTraining Centerin Glynco,Georgia.

                     The information contained in this Affidavit is submitted for the sole

      purpose of establishing probable cause thaton oraboutM ay 18,2020,LEE CA SA S did

      know ingly Escape from Custody,in violation of Title 18,United States Code,Section

      751(a).
             5.      The inform ation contained in this Aftsdavit is based on m y personal

      knowledge and inform ation provided to m e by others,including other law enforcem ent

      personnel. The inform ation set forth herein is provided solely for the purpose of

      establishing probable cause in supportofthe crim inalcom plaint. Because this Affidavit
Case 1:20-cr-20210-CMA Document 1 Entered on FLSD Docket 07/20/2020 Page 4 of 6




     is subm itted forthe lim ited pum ose ofestablishing probable,itdoesnotinclude aI1ofthe

     factslearnedduringthecourse oftheinvestigation.

                                     PRO BABLE CA U SE
            6.     On oraboutJune l1,2018,Lee CASAS wasindicted forBank Robbery,

     in violation ofTitle l8,United StatesCode,Section 2l33(a)(18-CR-20533-SCOLA).
     On October 22,2018,the Courtsentenced him to 20 months'im prisonm ent and w as

     committedtocustodyoftheBureauofPrisons(BOP).CA SA S'sentencewasscheduled
     to be completed on oraboutJune 20,2020.

                   On or about M ay l8, 2020, CA SA S was transferred from the Federal

     Detention Center in M iam i, Florida, to the Banyan Com m unity Health Correctional

     ResidentialReentry Center (RRC),a halfway house in M iami,Florida,to serve the
     rem ainder of his sentence. CA SA S w as ordered detained, and in-hom e confinem ent

     status,yetm onitored by the Banyan Com m unity Hea1th CorrectionalResidentialReentry

     Centeratthe direction oftht Attorney General,by and through the Bureau ofPrisons.

     On the sam e day, CA SA S read, acknow ledged, and signed that he understood the

     facility's rules and regulations. which stated that departure from the Center required

      approvalandthatCASASwassubjecttocriminalchargesifheremainedunaccountedfor
      after30 m inutes.

             8.     On oraboutthe afternoon of M ay 18,2020,atapproxim ately 1:00 p.m .,

      Banyan Com m unity H ealth Correctional Residential Reentry Center staff learned that

      CASA S had lefthisplace ofresidence w ithoutpriorauthorization.
Case 1:20-cr-20210-CMA Document 1 Entered on FLSD Docket 07/20/2020 Page 5 of 6




            9.     CA SAS w as placed in escapt status on M ay 18,2020. At approxim ately

     9:48 p.m .,the Banyan Com m unity Health CorrectionalResidentialReentry Center staff

     notiGed theUnited StatesM arshalsServiceinreferencetoCASAS'recentescapestatus.

            l0.    0n M ay l9, 2020, having obtained CASAS' phone number from a

     relative,lspoke with CASAS overthe phone. During ourconversation,lconfirmed his

     identity,asked his Iocation and advised thathe was in escape status. To this,CASAS

     cursed and stated thathe wasnotgoing back tojail. W hen lasked where his ankle
     monitorwas,CASAS admitted thathad cutitoffand advised thatlwould notbeableto

     find it.
            1l.    On June 11,2020,Ilearned thatCA SA S w as in custody and being trtated

     at the A ventura M edical Center,having been arrested on June l0,2020 by the M iam i

     Beach Police D epartment for aggravated dom estic battery. A t the tim e of this arrest,

     CA SA S had alleged thathe w as suffering from som e m edicalissues such thatpolice had

     taken him to the em ergency room . Iwentto the hospitaland confirm ed CA SA S'identity

     by looking athim. lknow whatCASAS lookslikebecause lhave reviewed priorarrest

      and booking photographs as w ell as local D epartm ent of M otor Vehicle/ D AVID

      databases.lthen placed a USM S detainer hold on CASAS relating to his escape from

      federalcustody. CASAS is currently detained in M iam iDade,atthe Turner Gilford

      Knight(TGK)CorrectionalFacilitypendingtheoutcomeofhisstatecharges.
                    Based on the aforem entioned factsand circum stancesofthis case,Isubm it

      that probable cause exists to believe that, on or about M ay 18,2020, in the Southern

      Districtof Florida,CA SA S,having been previously convicted ofa crim e punishable by
Case 1:20-cr-20210-CMA Document 1 Entered on FLSD Docket 07/20/2020 Page 6 of 6




     im prisonment for a term exceeding one year,did know ingly Escape from Custody, in

     violationofTitle18,UnitedStatesCode,Section751(a).
                  FURTHER YO UR A FFIAN T SA YETH NA UG HT


                                             Tim othy Hartm an
                                             Deputy U nited StatesM arshal



     Attested to by the applicantin accordance with the requirementsofFed.R.Crim.P.4.1
     by FaceTim e on this 17th day ofJuly 2020.


             <               *



     H ORABLE LISE TE M .REID
     UNITED STA TES M A GISTRATE JUD GE
